IN THE UNITED STATES DISTRICT COURT §§ gm §§ §
FOR THE DISTRICT OF MONTANA JAN 1 5 mg
BILLINGS DIVISION

C|erk. U 5 District Couri
District Ol |`vlonlana
Billings

UNITED STATES OF AMERICA, Cause No. CR 15-127-BLG-SPW
Plaintiff/Respondent,
vs. ORDER
BRETT WADE CLOUSE,

Defendant/Movant.

 

 

Counsel for Defendant Clouse moves the Court to provide him With access
to the sealed portion of the transcript of Clouse’s sentencing hearing The sidebar
is sealed to keep the details discussed by the parties confidential. But Clouse
already knows those details and so should his counsel.

Accordingly, IT IS HEREBY ORDERED that Clouse’s counsel’s motion
(Doc. 119) is GRANTED. The transcript shall remain sealed but a copy of the

transcript shall be provided to counsel.

DATED this A_§>qe; of January, 2019.

YA.@M/”-Lrj@/az.,

ISusan P. Watters
United States District Court

